                                                                    Case 2:16-cv-00678-APG-DJA Document 90 Filed 08/28/20 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs @akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.
                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10    BANK OF AMERICA, N.A., successor by                    Case No.: 2:16-cv-00678-APG-DJA
                                                                  merger to BAC HOME LOANS SERVICING,
                                                            11    LP FKA COUNTRYWIDE HOME LOANS
                                                                  SERVICING, LP,                                         JOINT STATUS REPORT AND
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                           STIPULATION TO STAY PROCEEDINGS
                                                                                    Plaintiff,                           BETWEEN BANK OF AMERICA, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            13                                                           AND SFR INVESTMENTS POOL 1, LLC
AKERMAN LLP




                                                                              vs.
                                                            14
                                                                  THE     WILLOWS        HOMEOWNERS'
                                                            15    ASSOCIATION; ABSOLUTE COLLECTION
                                                                  SERVICES, LLC; SFR INVESTMENTS POOL
                                                            16    1, LLC,
                                                            17                      Defendants.
                                                            18    SFR INVESTMENTS POOL 1, LLC,

                                                            19                      Counter/Cross Claimant,

                                                            20                vs.

                                                            21    BANK OF AMERICA, N.A., successor by
                                                                  merger to BAC HOME LOANS SERVICING,
                                                            22    LP FKA COUNTRYWIDE HOME LOANS
                                                                  SERVICING, LP; PATTY HART, an individual;
                                                            23    JOHN HART, an individual; and NEVA MUNN,
                                                                  an individual,
                                                            24
                                                                                    Counter/Cross Defendants.
                                                            25

                                                            26            Plaintiff Bank of America, N.A., and defendants SFR Investments Pool 1, LLC file this joint

                                                            27   status report and stipulation to stay proceedings for an additional 90 days pursuant to the court's August

                                                            28   5, 2020 order, ECF No. 85. In support of this stipulation, the parties state as follows:

                                                                 54406213;1
                                                                      Case 2:16-cv-00678-APG-DJA Document 90 Filed 08/28/20 Page 2 of 3




                                                             1             This property that is the subject of this matter is part of a more global settlement between

                                                             2   BANA and SFR, involving scores of properties pending in this court as well as other courts in Nevada

                                                             3   and the Ninth Circuit.

                                                             4             On March 2, 2020, the parties filed a joint motion to extend the dispositive motion deadline,

                                                             5   representing that a settlement agreement had been reached and executed between BANA and SFR,

                                                             6   while noting that an extension was needed to allow performance of a condition precedent to the

                                                             7   settlement. ECF No. 78. The court granted the order, extending the dispositive motion deadline to

                                                             8   June 1, 2020. ECF No. 80.
                                                             9             On March 31, 2020, the parties stipulated to stay litigation for 90 days to allow the condition

                                                            10   precedent to be performed and the settlement finalized. ECF No. 81. The court granted the motion,

                                                            11   and requested the parties file a status report or stipulation by June 15, 2020. ECF No. 82.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12             Due to an oversight on counsel's part for Bank of America, the parties failed to file their status
                      LAS VEGAS, NEVADA 89134




                                                            13   report by June 15, 2020, and the court dismissed the litigation. ECF No. 83. Counsel for BANA filed
AKERMAN LLP




                                                            14   a motion to set aside the dismissal, which the court granted. ECF No. 84, 85. In the court's order

                                                            15   granting the motion to set aside the dismissal, it ordered the parties to file a stipulation or status report

                                                            16   by August 28, 2020. ECF No. 85.

                                                            17             BANA subsequently stipulated to dismiss the HOA pursuant to a separate settlement

                                                            18   agreement ECF No. 86, 87.

                                                            19             BANA and SFR expected the condition precedent to the settlement to be performed within 90

                                                            20   days of when this matter was originally stayed. Unfortunately, due to the ongoing COVID-19

                                                            21   pandemic, completion of the condition precedent has been delayed, and additional time is needed for

                                                            22   the condition precedent to the parties' settlement agreement to be met.

                                                            23             The parties therefore stipulate and request this matter be stayed for approximately 90 days,

                                                            24   until November 30, 20201.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   1
                                                                     90 days lands on Thursday, November 26, 2020, which is Thanksgiving.
                                                                                                                 2
                                                                 54406213;1
                                                                    Case 2:16-cv-00678-APG-DJA Document 90 Filed 08/28/20 Page 3 of 3




                                                             1            BANA separately intends to file a motion requesting Absolute Collection Service's Answer be

                                                             2   stricken due to its failure to obtain new counsel, as required by this court's December 19, 2019 order,

                                                             3   ECF No. 76, so that BANA may pursue default against it.

                                                             4            DATED: August 28, 2020.

                                                             5   AKERMAN LLP                                         KIM GILBERT EBRON
                                                             6
                                                                 /s/ Jamie K. Combs, Esq.                            /s/ Diana S. Ebron, Esq.
                                                             7   MELANIE D. MORGAN, ESQ.                             DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8215                                 Nevada Bar No. 10580
                                                             8   JAMIE K. COMBS, ESQ.                                JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 13088                                Nevada Bar No. 10593
                                                             9   1635 Village Center Circle, Suite 200               KAREN L. HANKS, ESQ.
                                                                 Las Vegas, Nevada 89134                             Nevada Bar No. 9578
                                                            10                                                       7625 Dean Martin Drive, Suite 110
                                                                 Attorneys for plaintiff Bank of America, N.A.       Las Vegas, Nevada 89139
                                                            11
                                                                                                                     Attorneys for SFR Investments Pool 1, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13            IT IS SO ORDERED that litigation is stayed until November 30, 2020. The parties shall file
AKERMAN LLP




                                                            14   a stipulation or status report on or before November 30, 2020.

                                                            15
                                                                                                                         August 28, 2020
                                                                                                                 DATE: ____________________
                                                            16

                                                            17
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                            18                                                   Case No.: 2:16-cv-00678-APG-DJA
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                              3
                                                                 54406213;1
